SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

475
CA 11-02186
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


ANGEL CORP, AS PARENT AND NATURAL GUARDIAN OF
TOMIANNE CORP, AN INFANT, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

MATTHEW R. RATAJCZAK, DEFENDANT-APPELLANT,
MICHAEL MUSCATO, TANYA MUSCATO, JOSEPH G.
MUSCATO AND PATRICIA L. MUSCATO,
DEFENDANTS-RESPONDENTS.


BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (TARA E. WATERMAN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered February 9, 2011 in a personal injury action.
The order denied the motion of defendant Matthew R. Ratajczak for
summary judgment dismissing plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                         Frances E. Cafarell
                                                  Clerk of the Court